J-S65026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: INVOLUNTARY TERMINATION             :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS TO A.R., A              :        PENNSYLVANIA
    MINOR                                      :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.Y., FATHER                    :   No. 1176 MDA 2018

                  Appeal from the Decree Entered July 3, 2018
               In the Court of Common Pleas of Lancaster County
                       Orphans' Court at No: 2017-02365

BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                     FILED: JANUARY 17, 2019

       D.Y. (“Father”) appeals from the decree entered July 3, 2018, in the

Court of Common Pleas of Lancaster County, which terminated involuntarily

his parental rights to his minor daughter, A.R. (“Child”), born in July 2017.1

After careful review, we affirm.

       The factual and procedural history of this matter is not entirely clear

from the certified record. Sometime prior to Child’s birth, Mother contacted

the private adoption agency, Adoptions from the Heart (“the Agency”), and

arranged to place Child for adoption. N.T., 3/28/18, at 24. Mother provided

the Agency with Father’s name, but not with any other information that would

have enabled the Agency to contact Father. Id. at 29. Eventually, the Agency

discovered that Father was incarcerated. Id. at 30. The Agency first made
____________________________________________


1 D.R. (“Mother”) executed a consent to adoption form on July 25, 2017. The
record does not indicate whether the orphans’ court confirmed Mother’s
consent and terminated her parental rights.
J-S65026-18



contact with Father in approximately August 2017. Id. at 29-30. Father did

not consent to Child’s adoption and suggested that the Agency place Child

with her paternal grandmother.2 Id. at 30-31.

       Father is incarcerated in New Jersey and is serving a sentence of forty-

two to sixty months of incarceration for convictions of unlawful possession of

handguns and receiving stolen property. Id. at 48-49; Petitioner’s Exhibit 7.

Father indicates that his maximum sentence will expire in December 2020

assuming that he commits no infractions while in prison. N.T., 3/28/18, at

49-50. Critically, Father was convicted of statutory rape in Georgia in 2011.

Id. at 12; Petitioner’s Exhibits 1, 6. Georgia law requires that Father register

as a sexual offender for the remainder of his life, and he has pled guilty to

violating the requirements of his registration on two occasions. N.T., 3/28/18,

at 12-13, 50; Petitioner’s Exhibits 2-6.

       On October 23, 2017, the Agency filed a petition to terminate Father’s

parental rights to Child involuntarily. The orphans’ court conducted a hearing

on March 28, 2018. Father had counsel during the hearing and participated

from prison via videoconference. Angela Reick, Esquire, represented Child,



____________________________________________


2The Agency placed Child in the care of a pre-adoptive family only a few days
after her birth in July 2017. N.T., 3/28/18, at 16. The pre-adoptive family
meets Child’s needs and cares for her appropriately. Id. at 16-19. Child
shares a bond with the family and is “extremely well-adjusted” in their home.
Id. at 19, 28.




                                           -2-
J-S65026-18



who was less than a year old at the time, as her guardian ad litem.3 Following

the hearing, on July 3, 2018, the court entered a decree terminating Father’s

parental rights. Father timely filed a notice of appeal on July 18, 2017, along

with a concise statement of errors complained of on appeal.

       Father now raises the following claims for our review.

       1. Where Father, who was incarcerated, learned that he was the
       possible father of a child placed at birth with an adoption agency,
       and where with the aid of his mother he immediately and diligently
       attempted to comply with the Agency’s request for DNA testing as
       well as advising it of the availability of his mother to care for the
       child, did the court err by involuntarily terminating his parental
       rights pursuant to 23 Pa. C.S.A. section 2511[(a)](2)?

       2. Did the court err by automatically granting the petition for
       involuntary termination because Father was obligated to register
       as a sexual offender without considering whether, under the
       particular facts of this case[,] it was warranted?

Father’s Brief at 4 (suggested answers omitted).4

       We consider these claims mindful of our well-settled standard of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
____________________________________________


3 See In re T.S., 192 A.3d 1080, 1092-93 (Pa. 2018) (holding that a very
young and pre-verbal child’s right to counsel is satisfied when the orphans’
court appoints an attorney as the child’s guardian ad litem and the attorney
represents the child’s best interests).

4 On July 30, 2018, the Agency filed a motion to quash this appeal on the basis
that Father “failed to claim any actual assertions of judicial error or abuse of
discretion” with regard to Section 2511(a)(11). Motion to Quash, 7/30/18, at
3-4 (unnumbered pages). Father included a claim challenging termination
pursuant to Section 2511(a)(11) in his statement of questions involved and
concise statement of errors complained of on appeal, and developed that claim
in the argument section of his brief. Therefore, we deny the Agency’s motion.


                                           -3-
J-S65026-18


      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis.


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the orphans’ court terminated Father’s parental

rights involuntarily pursuant to Sections 2511(a)(2), (11), and (b). We need

only agree with the court as to any one subsection of Section 2511(a) in order

to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc),

appeal denied, 863 A.2d 1141 (Pa. 2004).         Here, we consider the court’s

                                      -4-
J-S65026-18


decision to terminate pursuant to Section 2511(a)(11), which provides as

follows.5

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                           ***

              (11) The parent is required to register as a sexual
              offender under 42 Pa.C.S.[A.] Ch. 97 Subch. H
              (relating to registration of sexual offenders) or to
              register with a sexual offender registry in another
              jurisdiction or foreign country.[6]

23 Pa.C.S.A. § 2511(a)(11).

       In this case, Father concedes that he is a registered sexual offender in

Georgia. Father’s Brief at 14. However, he insists that the language of Section

2511(a) is discretionary, rather than mandatory, such that the orphans’ court

was not obligated to terminate his parental rights based solely on his sexual



____________________________________________


5 Father waived any challenge regarding Section 2511(b) by failing to include
it in his statement of questions involved and concise statement of errors
complained of on appeal. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.
Super. 2017) (“[I]ssues not included in an appellant’s statement of questions
involved and concise statement of errors complained of on appeal are
waived.”). Father also failed to develop any such claim in the argument
section of his brief. Id. at 465-66 (“[T]his Court will not review a claim unless
it is developed in the argument section of an appellant's brief, and supported
by citations to relevant authority.”). Thus, we review only the decision of the
orphans’ court to terminate parental rights pursuant to Section 2511(a).

6 42 Pa.C.S.A. Chapter 97 Subchapter H contains the Sex Offender
Registration and Notification Act (“SORNA”). See 42 Pa.C.S.A. §§ 9799.10–
9799.41.


                                           -5-
J-S65026-18


offender status. Id. He directs our attention to the portion of Section 2511(a)

stating that parental rights “may be terminated” if certain requirements are

met. Id. (quoting 23 Pa.C.S.A. § 2511(a)) (emphasis in original). Based on

this language, he contends that the court committed an error of law by failing

to engage in a “discretionary analysis which considered factors such as the

nature of the crime which forms the basis of the registration requirement,

Father’s age at the time of the crime, [and] the age of conviction” before

terminating his parental rights. Id. at 15.

       Father’s claim does not entitle him to relief. We agree with Father that

the Adoption Act leaves the ultimate decision as to whether to terminate

parental rights involuntarily within the sound discretion of the orphans’ court.

However, the language of Section 2511(a)(11) does not require an analysis

of possible mitigating factors as Father suggests and this Court lacks the

ability to add such a requirement to the statute. The certified record is clear

that Father is registered as a sexual offender “in another jurisdiction[.]” 23

Pa.C.S.A. § 2511(a)(11).        That by itself is sufficient to support the court’s

termination decision pursuant to Section 2511(a) and we see no basis upon

which to conclude that the court committed an error of law or abused its

discretion.7

____________________________________________


7In reaching this conclusion, we note that an orphans’ court may still consider
mitigating factors such as the ones Father suggests as part of its analysis of
a child’s needs and welfare pursuant to Section 2511(b). For example, a court



                                           -6-
J-S65026-18


       Based on the foregoing, we affirm the court’s July 3, 2018 decree.

       Decree affirmed. Motion to quash denied.

       Judge McLaughlin joins the memorandum.

       Judge Shogan files a concurring and dissenting statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/17/2019




____________________________________________


could exercise its discretion and decline to terminate parental rights on the
basis that a sexual offender parent appears rehabilitated and has a significant
bond with his or her child, such that severing that bond would cause the child
to suffer severe emotional harm. See In re Adoption of C.D.R., 111 A.3d
1212, 1219 (Pa. Super. 2015) (quoting In re N.A.M., 33 A.3d 95, 103 (Pa.
Super. 2011)) (explaining that courts conducting a Section 2511(b) analysis
should consider the “importance of continuity of relationships and whether any
existing parent-child bond can be severed without detrimental effects on the
child.”). Here, as noted above, Father waived any challenge to Section
2511(b).

                                           -7-